
	
		II
		111th CONGRESS
		1st Session
		S. 1030
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2009
			Mrs. Lincoln (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate
		  the reduction in the credit rate for certain facilities producing electricity
		  from renewable resources.
	
	
		1.Elimination of reduced credit
			 rate for production of electricity from certain facilitiesSubparagraph (A) of section 45(b)(4) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: The preceding sentence shall not apply to electricity produced
			 and sold after the date of the enactment of this sentence..
		
